TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00026-CV


Derrick Davis, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-FM-09-006705, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This is an accelerated appeal from an order terminating the parental rights of appellant
Derrick Davis to his child, M.D.  The jury found by clear and convincing evidence that Davis did one
or more of the following:  (1) engaged in conduct or knowingly placed the child with persons who
engaged in conduct which endangered her physical or emotional well-being; (2) knowingly placed
or knowingly allowed the child to remain in conditions or surroundings which endangered her
physical or emotional well-being; (3) was convicted for causing the serious injury of the child under
Penal Code section and/or (4) knowingly engaged in criminal conduct that resulted in his conviction
for an offense, imprisonment, and inability to care for the child for not less than two years from
the filing date of the termination petition.  The jury also found by clear and convincing evidence that
termination of Davis's parental rights was in M.D.'s best interest.
		The evidence presented at the termination trial and considered by the district court
included the testimony of Davis, the Child Protective Services investigator and sheriff's department
detectives who worked this case, the child's pediatric intensive care doctor, the child's maternal
grandmother, the child's CPS caseworker, an educator who was Davis's middle school special
education teacher and assistant high school principal, Davis's cousin, and Davis's mother.
		Davis's attorney has filed a brief concluding that the appeal is frivolous and without
merit.  Counsel's brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no arguable grounds
to be advanced.  See also Taylor v. Texas Dep't of Prot. and Regulatory Servs., 160 S.W.3d 641,
646-47 (Tex. App.--Austin 2005, pet. denied) (applying Anders procedure in appeal from
termination of parental rights).  Davis was provided with a copy of counsel's brief and was advised
of his right to file a pro se brief.  No pro se brief has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  See
Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at 646-47.  We affirm the district court's order of
termination and grant counsel's motion to withdraw.

  
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Affirmed
Filed:   May 11, 2011